                 Case 21-00043       Doc 34    Filed 03/19/21     Page 1 of 29




                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MARYLAND
                              GREENBELT DIVISION

  In re:
                                                              Chapter 11 Case
  WARDMAN HOTEL OWNER, L.L.C.,
                                                              Case No. 21-10023 (JTD)
                               Debtor.
                                                              Pending in the United States
                                                              Bankruptcy Court for the District of
                                                              Delaware

  MARRIOTT HOTEL SERVICES, INC.
  10400 Fernwood Road
  Bethesda, Maryland 20817                                    Adv. Pro. No. 21-00043

                               Plaintiff,
  -against-

  WARDMAN HOTEL OWNER, L.L.C.
  4747 Bethesda Avenue, Suite 200
  Bethesda, Maryland 20814

  PACIFIC LIFE INSURANCE COMPANY
  700 Newport Center Drive
  Newport Beach, California 92660

                               Defendants.


            MARRIOTT HOTEL SERVICES, INC.’S MOTION FOR MANDATORY
           ABSTENTION FROM HEARING AND REMAND OF CLAIMS AGAINST
             PACIFIC LIFE INSURANCE COMPANY PURSUANT TO 28 U.S.C. §
            1334(c)(2) OR, IN THE ALTERNATIVE, PERMISSIVE ABSTENTION
             AND REMAND PURSUANT TO 28 U.S.C. §§ 1334(c)(1) AND 1452(b)

       Marriott Hotel Services, Inc. (“Marriott”), by and through its undersigned counsel, submits

this motion (the “Motion”) for (i) mandatory abstention from hearing and remand of Marriott’s

claims (the “Pacific Life Claims”) against Pacific Life Insurance Company (“Pacific Life”)

commenced in Civil Action No. 483406-V in the Circuit Court for Montgomery County, Maryland

(the “Maryland State Court”) on September 8, 2020 (the “State Court Action”) pursuant to 28


                                              -1-
                     Case 21-00043           Doc 34        Filed 03/19/21         Page 2 of 29




U.S.C. § 1334(c)(2), or in the alternative, (ii) permissive abstention and remand of the Pacific Life

Claims to the Maryland State Court pursuant to 28 U.S.C. §§ 1334(c)(1) and 1452(b). In support

of this Motion, Marriott respectfully represents as follows: 1

                                     PRELIMINARY STATEMENT

         1.       Marriott brought claims against two separate parties in Maryland State Court: the

Debtor and Pacific Life. Marriott’s claims against the Debtor arise solely under their Hotel

Management Agreement, which has since been rejected in the Delaware Bankruptcy Court. The

Pacific Life Claims arise primarily under a separate Subordination & Non-Disturbance Agreement

(as defined herein) between Marriott and Pacific Life. While claims by or against the Debtor will

now appropriately be resolved in the Debtor’s bankruptcy case in Delaware, the Pacific Life

Claims are inappropriate for resolution in that court. Those claims should be remanded back to

Maryland State Court.

         2.       Pacific Life filed its Notice of Removal because it does not want Marriott’s claims

against it to be resolved in Maryland State Court. It thus seeks to manipulate and misuse

bankruptcy jurisdiction in search of what it believes will be a more favorable forum.

         3.       Pacific Life’s belief that Delaware is more favorable derives from events preceding

the Debtor’s bankruptcy filing. Specifically, Marriott sued both the Debtor and Pacific Life in

Maryland State Court. After holding a two-day evidentiary hearing, the Maryland State Court

issued preliminary injunctive relief for Marriott, finding in two written opinions that Marriott was

suffering irreparable harm from the Debtor’s breach of contract. After seeing the Maryland State




1
  On March 18, 2021, the Maryland Bankruptcy Court entered the Transfer Order (as defined herein) to transfer the
State Court Action to the Delaware Bankruptcy Court. As of the date of the filing of this Motion, the transfer has not
occurred. Marriott has filed this Motion in the Maryland Bankruptcy Court in order to prevent arguments as to the
timeliness of this Motion if Marriott waits until the matter is officially transferred to the Delaware Bankruptcy Court.
As such, Marriott cites to applicable Third Circuit case law governing the standards for relief set forth in this Motion.


                                                         -2-
                 Case 21-00043       Doc 34     Filed 03/19/21     Page 3 of 29




Court recognize how Marriott has been harmed, Pacific Life is now improperly attempting to

obtain what it deems a more favorable forum in the Delaware Bankruptcy Court.

          4.   Pacific Life’s removal and transfer motion are particularly abusive because they

come after Pacific Life opposed transfer of the Bankruptcy Case to the District of Columbia. See

Pacific Life’s Joinder to Debtor’s Objection to Motion to Transfer Venue, p. 2 Del. Bankr. Court

ECF No. 83. Pacific Life and the Debtor opposed transfer in part by arguing that there were no

witnesses or evidence from the State Court Action that would need to be litigated in the Delaware

Bankruptcy Court—an argument the Delaware Bankruptcy Court credited and accepted in

rejecting transfer. See Transcript, Feb. 9, 2021 Hearing, 44:7-19 annexed hereto as Exhibit B.

Now, after successfully keeping the Bankruptcy Case in Delaware, Pacific Life seeks to move the

Maryland State Court case there too. This Court should, and indeed must, reject this blatant effort

at forum shopping by sending the Pacific Life Claims back to the Maryland State Court.

          5.   As set forth in this Motion, the Pacific Life Claims meet the standards for both

mandatory abstention and remand under 28 U.S.C. § 1334(c)(2) and permissive abstention and

remand under 28 U.S.C. §§ 1334(c)(1) and 1452(b). Abstention and remand are appropriate here

because the Pacific Life Claims belong in the Maryland State Court. They do not “arise in” nor

“arise under” the Bankruptcy Code, they are based solely in state law, and do not involve any

issues of bankruptcy law. Further, the Maryland State Court has superior knowledge and expertise

of both the factual record, as well as the appropriate legal standard that will be applied to such

record.

          6.   Moreover, this Court does not have the authority to conduct a jury trial for the

Pacific Life Claims, and the District Court does not have the requisite knowledge of the facts of

the State Court Action to efficiently adjudicate the Pacific Life Claims. The Maryland State Court,




                                               -3-
                 Case 21-00043        Doc 34     Filed 03/19/21     Page 4 of 29




on the other hand, has the authority to conduct a jury trial for the Pacific Life Claims, has already

heard the factual record of this case, and has already issued two written opinions. The Maryland

State Court, therefore, is the far superior forum to adjudicate the Pacific Life Claims, and judicial

resources will be more efficiently used by remanding the Pacific Life Claims to the Maryland State

Court, where the Pacific Life Claims can be quickly adjudicated.

       7.      Marriott does not seek abstention from, or remand of, all of the claims at issue in

the State Court Action - only the Pacific Life Claims. The claims by the Debtor against Marriott

and Marriott’s claims against the Debtor would be adjudicated by the Delaware Bankruptcy Court.

The abstention and remand of the Pacific Life Claims will not delay the administration of the

Debtor’s bankruptcy case.

       8.      Accordingly, and as set forth in greater detail below, Marriott respectfully requests

the Court to abstain from hearing the Pacific Life Claims and to remand such claims to the

Maryland State Court.

                                      BASES FOR RELIEF

       9.      The legal bases for the relief requested herein are 28 U.S.C. § 1334(c), 28 U.S.C. §

1452(b), and Rule 9027(d) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”).

                                         BACKGROUND

A.     Marriott’s Management of the Property and the Hotel Management Agreement

       10.     The Hotel Management Agreement between Marriott and Wardman Hotel Owner,

L.L.C. (the “Debtor”), dated as of July 1, 2005 (the “HMA”) provides for Marriott to manage the

Hotel for an initial term running to December 28, 2029, with automatic renewals for three

additional ten-year terms unless Marriott elects not to renew. HMA §§ 1.01, 2.01, which is




                                                -4-
                 Case 21-00043       Doc 34     Filed 03/19/21     Page 5 of 29




annexed hereto as Exhibit C. Under the HMA, Marriott has discretion and control over the

management of the Hotel, including its employees, finances, and sales and marketing. Marriott

receives a fee in exchange for its performance, which is set as a percentage of revenue. HMA §§

1.02, 3.01.

       11.     The HMA states that Marriott “shall not be obligated to incur any liability or

obligation with respect to the Hotel” and “shall not be required to make any advance or payment

with respect to the Hotel” from its own funds. HMA § 4.03(B). “Debts and liabilities” incurred

by Marriott from operating and managing the Hotel “will be paid by Owner,” if the Hotel’s gross

revenues do not cover them. HMA § 4.03(C). The obligations of the Debtor under HMA § 4.03(C)

expressly survive termination. Id. Likewise, when the Hotel’s revenues are not sufficient to cover

its costs, the Debtor is obligated to contribute “Working Capital,” HMA § 4.05, which is defined

as funds “used in the day-to-day operation of the business of the Hotel.” The HMA can be

terminated only in response to an “Event of Default,” and only after thirty days-notice or seventy-

five days if the defaulting party is the manager. HMA § 9.02.

B.     The Debtor Breached Its Obligations Under the Hotel Management Agreement and
       Caused Harm to Marriott

       12.     Due to the COVID-19 pandemic, the Hotel was temporarily closed at the Debtor’s

request on March 27, 2020. Although the Hotel was temporarily closed, Marriott required funds

to pay for a considerable number of significant, but essential, expenses, the most substantial of

which were salary and benefits for the Hotel’s employees. Even with the Hotel temporarily closed,

some employees were needed at the Hotel. Such essential employees included building security,

engineering personnel, accounting personnel, and sales and marketing employees. See Bowen

Decl. ¶ 4, Del. Bankr. Court ECF No. 63.




                                               -5-
                   Case 21-00043         Doc 34   Filed 03/19/21    Page 6 of 29




       13.     Other employees—in fact, the vast majority of the Hotel’s workforce—were

furloughed, but remained entitled to certain benefits under their collective bargaining agreement

or Marriott’s severance plan. Plus, terminating rather than furloughing those employees would

have triggered expensive severance obligations and significantly delayed the Hotel’s ability to

reopen. Id. ¶ 5.

       14.     Marriott also needed working capital to pay Hotel vendors. Some funds were

needed to pay vendor bills that accrued before the Hotel closed. Other funds were required to pay

vendors for services that remained crucial during closure, such as the costs for utilities, chemicals

to treat the Hotel’s water systems, services to maintain and repair the Hotel’s elevators, and other

costs related to repairs, security, and the maintenance of the systems used to operate the Hotel and

to prepare for its reopening. Id. ¶ 6.

       15.     As the Maryland Circuit Court found, it was the Debtor’s obligation to advance

Working Capital at Marriott’s request. However, when Marriott requested that the Debtor due so,

the Debtor “repeatedly . . . failed to comply with this promise.” See December 3, 2020 Maryland

Circuit Court Order, at 16 (the “12/3/20 Opinion”), annexed hereto as Exhibit D.

       16.     The Debtor’s decision to starve the Hotel of capital and increasingly incur unpaid

bills has caused and continues to cause Marriott significant harm. Among other things, rather than

letting employees go without pay, by November 2020, Marriott had advanced more than $5.5

million of its own money to cover costs that are the sole obligation of the Debtor, including in

large part employee-related costs. See 12/3/20 Opinion at 16-19. This money was advanced solely

to cover the Debtor’s costs and to benefit the Debtor’s Hotel. See Bowen Decl. ¶ 7.




                                                  -6-
                 Case 21-00043        Doc 34     Filed 03/19/21      Page 7 of 29




C.     Marriott Sued the Debtor and Pacific Life as Lender in Maryland

       17.     On September 8, 2020, Marriott filed suit against the Debtor and Pacific Life, the

Debtor’s senior secured lender in the Maryland State Court. The complaint (the “Complaint”)

asserted that the Debtor’s refusal to fund Working Capital breached the HMA. Marriott also

brought the claims for breach of contract and tortious interference with a contract against Pacific

Life, based on its encouragement of the Debtor to breach its duty to fund Marriott’s Working

Capital requests and based on the conflict of interest shared by Pacific Life in acting as both lender

and owner. See id. ¶ 8.

       18.     Marriott alleged that Pacific Life, as lender, was attempting to force Marriott to

walk away from the HMA because Pacific Life did not want to honor its obligations under its own

Subordination, Non-Disturbance and Attornment Agreement (the “SNDA”) with Marriott. If

Pacific Life could get Marriott to walk away from the HMA, Pacific Life would no longer need to

honor its SNDA, which obligated it not to disturb Marriott’s rights under the HMA and to ensure

that if the Hotel were sold, that a subsequent owner would honor those rights as well. See id. ¶ 9.

       19.     Marriott sought a preliminary injunction against the Debtor seeking specific

performance of the Debtor’s obligation to provide working capital at levels determined by Marriott

to be reasonably necessary. On December 3, 2020, following a two-day evidentiary hearing where

witnesses and other evidence were presented, Judge Rubin granted Marriott’s motion for

preliminary injunction and required the Debtor to specifically perform its obligation to fund

Working Capital under the HMA. See 12/3/20 Opinion at 2, 20.

       20.     In granting Marriott’s motion, Judge Rubin found that the HMA unambiguously

gave Marriott discretion to request Working Capital that Marriott deemed reasonably necessary

for the operation of the Hotel. See id. at 17-18. He determined that the Debtor’s breach of its




                                                -7-
                 Case 21-00043       Doc 34     Filed 03/19/21      Page 8 of 29




obligations was causing Marriott irreparable harm in the form of damage to its relationships with

employees, vendors and guests. See id. at 18. After observing that both parties to the HMA were

sophisticated entities, he ruled that the public interest supported enforcement of the contract as

written and granted Marriott’s motion. See id. at 20.

       21.     The Debtor sought emergency stays both from the trial and appellate courts. Both

denied the Debtor’s requests. In denying the stay, Judge Rubin found:

               Debtor contractually agreed to fund working capital calls. The
               court’s preliminary injunction simply requires Debtor to fulfill its
               express promise. Other than that the Debtor would prefer simply to
               breach the contract and litigate, no cogent reason has been advanced
               as to why a sophisticated party should not be held to its bargain. The
               record is clear that Debtor can finance its obligations when it
               chooses to do so. In this case, the court finds, it simply prefers not
               to do so.

See December 22, 2020 Maryland Circuit Court Order, at 2-3, annexed hereto as Exhibit E.

       22.     Judge Rubin also found that Marriott—and not the Debtor—would suffer

irreparable harm if the stay were granted. As Judge Rubin explained:

               Debtor’s refusal to fund working capital calls has forced Marriott to
               issue WARN notices to hotel employees and to pay more than $5.5
               million in hotel operating expenses out-of-pocket. Guests query
               Marriott, not Debtor, about deposits and contracts for future events.
               Vendors are going unpaid, causing them unnecessary hardship. As
               the court found when it issued the preliminary injunction, Marriott
               is suffering substantial reputational harm, among employees,
               customers, and vendors, because of Debtor’s contractual breach.

Id. at p.3. Specific performance, Judge Rubin explained, was necessary because “[t]here is no

question in the court’s mind that an award of money damages in this case, which the preliminary

injunction is not, would be manifestly under-compensatory given the reputational harm the court

finds to exist.” Id. On November 13, 2020, Pacific Life filed an Answer to Marriott’s Complaint.

On November 16, 2020, the Debtor filed an Answer to Marriott’s Complaint. On December 16,




                                               -8-
                    Case 21-00043       Doc 34     Filed 03/19/21     Page 9 of 29




2020, the Debtor filed a counter-claim to Marriott’s Complaint in the Maryland State Court

alleging breach of contract, breach of covenant of good faith and fair dealing, and breach of

fiduciary duty.

D.     The Debtor’s Bankruptcy Filing and the Motion to Reject the HMA

       23.        On January 11, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

District of Delaware (the “Delaware Bankruptcy Court”).             Del. Bankr. Court ECF No. 1.

Immediately before the chapter 11 bankruptcy petition was filed, the Debtor served a termination

notice on Marriott and almost simultaneously appeared at the property with armed security guards

to attempt a hostile takeover of the Hotel. The Debtor’s termination notice purported to terminate

the HMA based on a Notice of Default that the Debtor served more than six months ago, on June

11, 2020, and purported to do so immediately. See Bowen Decl. ¶ 10.

       24.        On the Petition Date, the Debtor filed a motion to reject the HMA (the “Rejection

Motion”). Del. Bankr. Court ECF No. 6.

       25.        On February 9, 2021, the Delaware Bankruptcy Court entered an order (the

“Rejection Order”) authorizing the Debtor to reject the HMA effective as of the Petition Date.

Del. Bankr. Court ECF No. 127.

       26.        On February 18, 2021, Pacific Life filed a notice of removal (the “Notice of

Removal”) removing the State Court Action to the United States Bankruptcy Court for the District

of Maryland (the “Maryland Bankruptcy Court”). Md. Bankr. Court ECF No. 2.

       27.        Also on February 18, 2021, Pacific Life filed a motion to transfer (the “Motion to

Transfer”) the action to the Delaware Bankruptcy Court. Md. Bankr. Court ECF No. 3.




                                                  -9-
                Case 21-00043        Doc 34     Filed 03/19/21      Page 10 of 29




       28.     On March 3, 2021, Marriott filed its statement pursuant to Bankruptcy Rule

9027(e)(3) (the “Rule 9027(e)(3) Statement”), which indicated that Marriott does not consent to

the entry of final orders or judgments by this Court. Md. Bankr. Court ECF No. 21.

       29.     On March 18, 2021, the Maryland Bankruptcy Court entered that certain Consent

Order Granting Motion to Transfer Venue of Removed Case to the United States Bankruptcy Court

for the District of Delaware Where the Chapter 11 Bankruptcy Case of Defendant Wardman Hotel

Owner, L.L.C. is Pending (the “Transfer Order”). Md. Bankr. Court ECF No. 33. Pursuant to the

Transfer Order, Marriott, Pacific Life, and the Debtor agreed that the entry of the Transfer Order

in the Maryland Bankruptcy Court:

               [S]hall not constitute a finding of fact or conclusion of law as to the
               validity of jurisdiction of the State Court Action in the Delaware
               Bankruptcy Court. Nothing in this [Transfer] Order shall restrict,
               impair, or otherwise affect any right of Marriott to seek remand
               and/or abstention of the State Court Action by the Delaware
               Bankruptcy Court or constitute a waiver of any of Marriott’s rights
               or defenses.

See Transfer Order p. 2.

                                     RELIEF REQUESTED

       30.     By this Motion, Marriott respectfully requests entry of an order, substantially in the

form annexed hereto as Exhibit A, for: (i) mandatory abstention from hearing and remand of the

Pacific Life Claims to the Maryland State Court under 28 U.S.C. § 1334(c)(2); or (ii) permissive

abstention and remand of the Pacific Life Claims to the Maryland State Court pursuant to 28 U.S.C.

§§ 1334(c)(1) and 1452(b).

                                          ARGUMENT

       31.     In bankruptcy proceedings, there are two statutory bases for abstention: (i)

mandatory abstention under 28 U.S.C. § 1334(c)(2); and (ii) permissive abstention pursuant to 28




                                               - 10 -
                Case 21-00043       Doc 34     Filed 03/19/21     Page 11 of 29




U.S.C. § 1334(c)(1). Once a court determines to abstain from adjudicating a matter, the matter

must be remanded. See, e.g. Laddusire v. Auto–Owners Ins. Co., et al. (In re Laddusire), 541 B.R.

697, 706 (Bankr. W.D. Wis. 2015) (“Abstention without remand would place the parties in an

awkward limbo, with the state court prevented from proceeding in light of the notice of removal,

and this Court choosing to abstain. Thus, while remand can occur without abstention, an abstention

without a remand in this circumstance would leave the suit homeless”). As set forth below,

abstention and remand of the Pacific Life Claims meets the standards used by courts in the Third

Circuit for both mandatory and permission abstention.

       32.     In the context of a multiple-count adversary proceeding, courts in the Third Circuit

conduct a “claim-by-claim” analysis of each of the specific claims at issue to determine whether a

bankruptcy court has jurisdiction over each claim. See In re Exide Techs., 544 F.3d 196, 206 (3d

Cir. 2008) (“Each claim within the same cause of action must be analyzed claim by claim”); Halper

v. Halper, 164 F.3d 830, 838 (3d Cir.1999) (“Several courts have employed a claim by claim

analysis to determine the extent of a Bankruptcy Court's jurisdiction”); In re Maxus Energy Corp.,

597 B.R. 235, 243 (Bankr. D. Del. 2019) (“When determining whether an action is core, the Third

Circuit has adopted a claim by claim approach and scrutinizes each count individually, rather than

the proceeding as a whole”). Accordingly, using the “claim-by-claim” analysis, this Court can

bifurcate the claims, such that the Pacific Life Claims are remanded to the Maryland State Court

while the claims by and against the Debtor are retained and adjudicated in the bankruptcy process.

A.     Abstention Is Mandatory Under 28 U.S.C. § 1334(c)(2) Relating to the Pacific Life
       Claims

       33.     Section 1334(c)(2) requires that this Court abstain from adjudicating the Pacific

Life Claims. Section 1334(c)(2) provides for mandatory abstention when:




                                              - 11 -
                Case 21-00043        Doc 34     Filed 03/19/21     Page 12 of 29




               Upon timely motion of a party in a proceeding based upon a State
               law claim or State law cause of action, related to a case under title
               11 but not arising under title 11 or arising in a case under title 11,
               with respect to which an action could not have been commenced in
               a court of the United States absent jurisdiction under this section,
               the district court shall abstain from hearing such proceeding if an
               action is commenced, and can be timely adjudicated, in a State
               forum of appropriate jurisdiction.

28 U.S.C. § 1334(c)(2). Under section 1334(c)(2), a motion seeking mandatory abstention must

be “timely.” See 28 U.S.C. § 1334(c)(2); In re Trans World Airlines, Inc., 278 B.R. 42, 50 (Bankr.

D. Del. 2002). Further, courts in the Third Circuit have held that abstention is mandatory when

the following elements are met: (i) the action is based on a state law claim or a state law cause of

action; (ii) an action has already been commenced in state court; (iii) the action can be timely

adjudicated in state court; (iv) there is no independent basis for federal jurisdiction which would

have permitted the action to have been commenced in federal court absent bankruptcy; and (v) the

matter before the court is non-core, such that it is related to a bankruptcy proceeding, but neither

arises under title 11 nor in a case under title 11. See Stoe v. Flaherty, 436 F.3d 209, 213 (3d Cir.

2006); In re Maxus Energy Corp., 560 B.R. 111, 120 (Bankr. D. Del. 2016); Trans World Airlines,

278 B.R. at 50. Here, the Pacific Life Claims satisfy all of the elements necessary for mandatory

abstention.

       First Element: The Motion Is Timely Filed

       34.     Considerations with respect to timeliness may include: (i) whether the movant

moved as soon as possible after learning the grounds of the motion; (ii) whether the movant already

involved the substantive process of the federal court on the matter going to the merits of the

complaint, and whether the relief was sought after receiving an unfavorable ruling; and (iii)

whether granting the motion would prejudice or delay the rights of others. See In re Grace

Community, Inc., 262 B.R. 625, 630 (Bankr. E.D. Pa. 2001) (finding that the debtor’s remand and


                                               - 12 -
                   Case 21-00043           Doc 34       Filed 03/19/21         Page 13 of 29




abstention motion was timely filed when it was filed within 30 days after removal); In re Dreier,

438 B.R. 449, 457 (Bankr. S.D.N.Y. 2010) (finding that the motion was not timely because the

party did not move for mandatory abstention until 4 months after she raised the relevant issue with

the court).

         35.      Here, the Motion is timely. The Motion was brought as soon as possible after

Pacific Life filed the Notice of Removal. Marriott filed its Rule 9027(e)(3) Statement on March

3, 2021, which was within the 14-day time period set forth in Bankruptcy Rule 9027(e)(3), and

Marriott subsequently filed this Motion twenty eight days after Pacific Life filed the Notice of

Removal. Further, this Court has not been involved in any substantive matter going to the merits

of the Complaint. Finally, granting the Motion will not prejudice or delay the rights of others

parties in the bankruptcy. The Pacific Life Claims are between two non-Debtors. Marriott is

believed to be the largest unsecured creditor of the Debtor, 2 and there is no evidence that any other

creditor will be harmed if the Court abstains from hearing the Pacific Life Claims, and remands

such claims back to the Maryland State Court.

         Second Element: The Claims Are Based on a State Law Cause of Action

         36.      The Pacific Life Claims are solely based on Maryland state law causes of action.

The Pacific Life Claims consist of breaches of contract of the HMA and the SNDA, as well as

tortious interference with a contract, based on Pacific Life’s encouragement of the Debtor to breach

its duty to fund Marriott’s Working Capital requests. See Complaint, at ¶¶ 119, 132. There are no

claims based on federal law.




2
 According to the Debtor’s bankruptcy petition, it has only four unsecured creditors. See Voluntary Petition, p. 5
Del. Bankr. Court ECF No. 1.


                                                       - 13 -
                Case 21-00043        Doc 34     Filed 03/19/21     Page 14 of 29




       Third Element: An Action has Already Been Commenced in State Court

       37.     When the claims at issue were already pending in state court at the time of the

bankruptcy proceeding’s petition date, mandatory abstention is appropriate. See Maxus, 560 B.R.

at 124; see also In re Longview Power, LLC, 516 B.R. 282, 295 (Bankr. D. Del. 2014) (“[A] state

court proceeding must be pending prior to the commencement of the bankruptcy in order to warrant

abstention”). The State Court Action was pending in the Maryland State Court at the time of the

Petition Date, thus warranting mandatory abstention.

       Fourth Element: The Maryland State Court Can Timely Adjudicate the Issues

       38.     In determining whether the timely adjudication requirement is met, the correct

inquiry is not whether the action would be more quickly adjudicated in the bankruptcy court than

in the state court, but rather, whether the action can be timely adjudicated in the state court. See

Trans World Airlines, 278 B.R. at 51. Further, when a state action was commenced prior to a

debtor’s bankruptcy case and the issues of the state action involve state law, courts in the Third

Circuit presume that the state court can decide the matter quicker than the bankruptcy court can.

See In re Sun Healthcare Group, Inc., 267 B.R. 673, 677 (Bankr. D. Del. 2000) (finding that the

state court proceeding could be timely adjudicated in the state court because of the presumption

that the state court could decide the matter quicker than the bankruptcy court, and the party

opposing abstention presented no evidence that the state court could not timely adjudicate the state

court action). Here, Pacific Life has not offered any evidence that the Maryland State Court cannot

operate timely and efficiently, and as such this Court must apply the presumption that the Maryland

State Court is capable of timely adjudicating the Pacific Life Claims and will decide the matter

quicker than this Court can.




                                               - 14 -
                 Case 21-00043       Doc 34      Filed 03/19/21     Page 15 of 29




       39.     Moreover, that presumption is well founded in this case. The Maryland State Court

has already demonstrated that it can and will adjudicate the State Court Action in a timely fashion.

The State Court Action was placed on a special Business & Technology Track before Judge Rubin.

Judge Rubin acted swiftly on Marriott’s motion for preliminary injunction, scheduling and holding

a hearing within weeks of being appointed to the case. He also set a scheduling conference to

follow up an ensure the Pacific Life Claims were moving along, even after the Debtor filed its

bankruptcy; only the fact of Pacific Life’s removal stopped the parties from proceeding

expeditiously in the Maryland State Court.

       Fifth Element: There Is No Independent Federal Jurisdictional Basis

       40.     There is no independent federal jurisdictional basis for the Pacific Life Claims other

than section 1334. As set forth in the Complaint, Marriott is a Delaware corporation with its

principal place of business in Maryland, the Debtor is a Delaware limited liability corporation with

its principal place of business in Maryland, and Pacific Life is a Nebraska corporation with its

principal place of business in California. See Complaint, at ¶¶ 8,10. Thus, the requirements for

federal diversity jurisdiction under 28 U.S.C. § 1332 are not met because there is not complete

diversity between the parties in the State Court Action as required for section 1332 since both

Marriott and the Debtor are incorporated in Delaware.

       41.     Even though the Pacific Life Claims only involve Marriott and Pacific Life, a

diversity of citizenship analysis in the context of abstention and remand requires the Court to

consider all parties to the underlying complaint, and must consider diversity at the time the

underlying action is commenced. See 28 U.S.C. 1334(c)(2); see also Maxus, 597 B.R. at 244

(finding that diversity jurisdiction analysis for purposes of mandatory abstention must consider all

parties to the underlying complaint, even if certain parties are not involved in the claim(s) that are




                                                - 15 -
                Case 21-00043        Doc 34     Filed 03/19/21     Page 16 of 29




the subject of the motion remand and/or abstain, and it must consider diversity of citizenship at

the time of commencement of the underlying proceeding); St. Paul Fire and Marine Ins. Co. v.

A.P.I., Inc., No. Civ. 05–139 PAMRLE, 2005 WL 679072, at *3 (D. Minn. Mar. 23 2005) (finding

that when an entire state action is removed, and not just individual claims, complete diversity must

exist amongst all of the parties to the state action). Here, since the Debtor was involved in the

State Court Action at the time it was commenced, the presence of the Debtor makes complete

diversity impossible and therefore there is no independent jurisdictional basis for this Court to

retain the Pacific Life Claims.

       Sixth Element: The Claims Do Not “Arise In” or “Arise Under” the Bankruptcy Code

       42.     The adjudication of the Pacific Life Claims do not constitute a core proceeding as

they do not “arise in” or “arise under” the Bankruptcy Code. A claim or action does not “arise

under” or “arise in” a case under the Bankruptcy Code if it is between non-debtor third parties,

involves pre-petition obligations, and is based in state law. See Stoe, 436 F.3d at 218-19 (finding

that a claim for unpaid severance payments was non-core because it involved pre-petition

obligations between non-debtors and was a state law claim); Halper v. Halper, 164 F.3d 830, 838

(3d Cir. 1999) (finding that a claim for breach of a pre-petition contract between two non-debtors

was not a core claim); Trans World Airlines, 278 B.R. at 49 (finding that claims were not core

because the claims sounded in tort regarding pre-petition conduct, and a ruling on the claims

depended on an interpretation of state law).

       43.     Here, the Pacific Life Claims are between non-debtors, concern a contract entered

into prior to the Debtor’s bankruptcy filing, and any damages arising thereunder do not involve

property of the estate. Additionally, the Pacific Life Claims are substantively governed by D.C.

state law, and thus were not created by the Bankruptcy Code nor will they be determined under




                                               - 16 -
                 Case 21-00043        Doc 34      Filed 03/19/21    Page 17 of 29




the provisions of the Bankruptcy Code. Therefore, the Pacific Life Claims do not “arise in” or

“arise under” the Bankruptcy Code, and thus do not constitute a core proceeding.

        44.     In addition, section 157(b) lists proceedings that are defined as “core.” See 28

U.S.C. § 157(b). While this list is not exhaustive, the Pacific Life Claims do not fall under any of

the defined categories, and thus Pacific Life cannot rely on section 157(b) to argue that such claims

are “core”.

        45.     In the Notice of Removal, Pacific Life asserts that the Pacific Life Claims “arise

under” the Bankruptcy Code because these claims will have “significant and direct impact on the

administration of the Debtor’s estate, the bankruptcy proceedings and the liquidation of Debtor’s

assets.” See Notice of Removal, at ¶ 29. Such assertions are both misguided and ignore the

precedent in the Third Circuit, which states that claims, like the Pacific Life Claims, that, (i) are

based on state law, (ii) are between non-debtor third parties, and (iii) involve pre-petition conduct

or obligations, do not “arise under” the Bankruptcy Code. Further, the Notice of Removal falsely

states that the Rejection Order entered by the Delaware Bankruptcy Court required that claims

arising under the HMA must be filed in the Delaware Bankruptcy Court. In fact, the Rejection

Order solely dealt with claims against the Debtor and expressly preserved Marriott’s claims

against third parties (i.e. the Pacific Life Claims):

                Marriott must file claims against the Debtor in connection with the
                HMA or the rejection, breach or termination of the HMA in
                accordance with any claims bar date set by the Court, and the failure
                to file a timely claim shall forever prohibit Marriott from receiving
                any distribution on account of such claims from the Debtor's estate.
                For the avoidance of doubt, any claims Marriott may have against
                third parties, including non-debtor affiliates, for damages related to
                the termination of the HMA, are expressly preserved.

Rejection Order, at ¶ 4 (emphasis added).




                                                 - 17 -
                Case 21-00043        Doc 34      Filed 03/19/21     Page 18 of 29




       46.     Pacific Life is also plainly incorrect in asserting that the Pacific Life Claims will

have any impact on the administration of the Debtor’s estate. The HMA has already been rejected.

Marriott’s rejection damages claims against the Debtor will now proceed in the Delaware

Bankruptcy Court. The Pacific Life Claims are entirely separate. Whether Pacific Life acted in

derogation of its own, separate obligations to Marriott has no impact whatsoever on the availability

or amount of Marriott’s rejection damages claims against the Debtor. Accordingly, the Pacific

Life Claims are not core and cannot be heard by this Court or the Delaware Bankruptcy Court.

       47.     Therefore, as each element of mandatory abstention is met, the Pacific Life Claims

cannot be heard by this Court and must be remanded to the Maryland State Court.

B.     Permissive Abstention and Equitable Remand Are Appropriate Pursuant to 28
       U.S.C. §§ 1334(c)(1) and 1452(b)

       48.     Even if mandatory abstention were not required with respect to the Pacific Life

Claims, abstention and remand of the Pacific Life Claims is appropriate pursuant to 28 U.S.C.

§§ 1334(c)(1) and 1452(b). Section 1334(c)(1) provides:

               Except with respect to a case under chapter 15 of title 11, nothing in
               this section prevents a district court in the interest of justice, or in
               the interest of comity with State courts or respect for State law, from
               abstaining from hearing a particular proceeding arising under title
               11 or arising in or related to a case under title 11.

28 U.S.C. § 1334(c)(1). Similarly, pursuant to section 1452(b), a Court may remand a claim or

cause of action “on any equitable ground.” See 28 U.S.C. § 1452(b). Courts have developed a list

of factors to be considered when deciding to abstain under section 1334(c)(1) and these are

identical to those relevant to equitable remand. See In re Federal-Mogul Global, Inc., 282 B.R.

30, 314 (Bankr. D. Del. 2002); see also In re Glunk, No. 06–373, 2006 WL 6659552, at *6 (Bankr.

E.D. Pa. Aug. 18, 2006) (“[A] request for discretionary abstention presents the same considerations

as the request for equitable remand”). Abstention under section 1334(c)(1) that is made in the


                                                - 18 -
                 Case 21-00043        Doc 34      Filed 03/19/21     Page 19 of 29




interest of justice, or in the interest of comity with state courts or respect for state law falls under

the “any equitable ground” provision of section 1452(b). See Allied Signal Recovery Trust v. Allied

Signal, Inc., 298 F.3d 263, 269 (3d Cir. 2002).

        42.     Courts in the Third Circuit employ the following factors when analyzing motions

under section 1334(c)(1): (1) efficiency in the administration of the debtor’s estate; (2) the extent

to which state law issues predominate over bankruptcy issues; (3) whether the issues involve

difficult or unsettled questions of state law that would be better addressed by a state court; (4) the

presence of a related proceeding commenced in state court; (5) the existence of a jurisdictional

basis other than section 1334; (6) the degree of relatedness or remoteness of the proceeding to the

main bankruptcy case; (7) the substance rather than form of an asserted “core” proceeding; (8) the

feasibility of severing state law claims from core bankruptcy matters to allow judgments to be

entered in state court; (9) the burden of the federal court's docket; (10) the likelihood that the

commencement of the proceeding in federal court involves forum shopping by one of the parties;

(11) the existence of a right to a jury trial; and (12) whether non-debtor parties are involved in the

proceeding. See Maxus, 560 B.R. at 124-25. Permissive abstention is not formulaic and involves

an equitable consideration of the circumstances and weighing of the factors. Maxus, 597 B.R. at

247. Here, an equitable consideration of the circumstances and application of these factors

strongly supports this Court’s abstention from hearing the Pacific Life Claims.

        First Factor: Efficiency in the Administration of the Debtor's Estate

        49.     The Pacific Life Claims are not claims against the estate and are not capable of

being adjudicated by a bankruptcy court due to the nature of the claims and Marriott’s right to a

jury trial. Therefore, this Court retaining the Pacific Life Claims will not make the Debtor’s

bankruptcy case more efficient. Further, when claims have a weak nexus to the bankruptcy case,




                                                 - 19 -
                 Case 21-00043        Doc 34     Filed 03/19/21      Page 20 of 29




allowing the claims to be litigated in state court will not disrupt the efficient administration of the

debtor’s estate. See Trans World Airlines, 278 B.R. at 52. Moreover, although the Notice of

Removal does not reference any right of indemnification by Pacific Life against the Debtor arising

from Pacific Life’s liability to Marriott, even if such right existed, courts will still abstain and

remand a claim to be liquidated in state court. See, e.g., Maxus, 560 B.R at 125 (finding that

although the resolution of state action claims would ultimately affect the size of any

indemnification claim a third party may have had against the debtor, an enhanced distribution in

the bankruptcy case is not sufficient to oppose remand). Therefore, if the Pacific Life Claims are

litigated in the Maryland State Court, and the Maryland State Court adjudicates the Pacific Life

Claims, it will neither delay ongoing administration of nor affect the efficient administration of

the bankruptcy case.

       Second Factor: The Extent to Which State Law Issues Predominate over Bankruptcy
       Issues

       50.     The Pacific Life Claims are solely based in state law, and do not raise any

bankruptcy issues or law. See Maxus, 560 B.R. at 126 (finding that this factor weighed in favor

of abstention when the subject claims did not invoke any bankruptcy issues). Thus, this factor

weighs in favor of abstention.

       Third Factor: Whether the Issues Involve Difficult or Unsettled Questions of State Law
       That Would Be Better Addressed by a State Court

       51.     Courts have held that remand is appropriate when the state court is familiar with

the litigants and other contentious aspects of drawn out litigation. See id. Here, the Maryland

State Court is quite familiar with the litigants and the contentious aspects of the Pacific Life Claims

since it has already heard and analyzed the factual record of this case, and it has already issued

two written opinions, which appear to have been the basis for Pacific Life funding the Debtor’s




                                                - 20 -
                Case 21-00043        Doc 34     Filed 03/19/21     Page 21 of 29




bankruptcy and the removal of the State Court Action. Further, when the underlying issues of a

claim do not abound in bankruptcy, and as such are not in the bankruptcy court’s “wheelhouse”,

this factor weighs in favor of abstention. See Maxus, 597 B.R. at 248. The Pacific Life Claims do

not exist in bankruptcy law, and are thus not in this Court’s wheelhouse. On the other hand, the

Pacific Life Claims are well within the knowledge of the Maryland State Court, and the Maryland

State Court has the expertise to decide the issues. Therefore, the Maryland State Court is best

suited to hear and adjudicate the Pacific Life Claims and this factor favors abstention.

       Fourth Factor: The Presence of a Related Proceeding Commenced in State Court

       52.     Courts in the Third Circuit have found that this factor contributes to a necessary

and appropriate finding of abstention when a similar proceeding has already been commenced in

state court. See Trans World Airlines, 278 B.R. at 52. Here, the Pacific Life Claims were pending

in the Maryland State Court prior to the Petition Date, as well as the Notice of Removal being

filed. Thus, this factor contributes to a necessary and appropriate finding of abstention.

       Fifth Factor: The Existence of a Jurisdictional Basis Other Than Section 1334

       53.     As noted above, there is no federal jurisdictional basis for the State Court Action

independent of 28 U.S.C. § 1334.

       Sixth Factor: The Degree of Relatedness or Remoteness of the Proceeding to the Main
       Bankruptcy Case

       54.     Courts in the Third Circuit have found that matters that affect the interpretation,

implementation, consummation, execution, or administration of a confirmed plan will typically

have the requisite close nexus to the bankruptcy case. See Maxus, 597 B.R. at 248. Here, there is

no evidence that the Pacific Life Claims would have any effect on the interpretation,

implementation, consummation, execution, or administration of a confirmed plan in the Debtor’s

Bankruptcy Case. Moreover, courts in the Third Circuit look at whether a successful prosecution


                                               - 21 -
                Case 21-00043        Doc 34     Filed 03/19/21     Page 22 of 29




of the claims will result in an enhanced distribution for creditors in the bankruptcy case. See In re

LaRoche Indus., Inc., 312 B.R. 249, 254 (Bankr. D. Del. 2004). The Pacific Life Claims are

between two non-debtors, and thus a successful prosecution of these claims will not enhance

distribution for creditors because any damages related to the Pacific Life Claims will not come

from the Debtor or its estate. As such, the Pacific Life Claims’ tenuous connection to the

Bankruptcy Case supports abstention of these claims.

       Seventh Factor: The Substance Rather than Form of an Asserted “Core” Proceeding

       55.     In the Notice of Removal, Pacific Life argues that the claims against the Debtor and

the Pacific Life Claims are, together, core claims; however, Pacific Life does not adequately

explain how the Pacific Life Claims constitute core claims. See Notice of Removal, at ¶¶ 29-30.

As set forth above, unlike the claims by and against the Debtor, the Pacific Life Claims are not

core claims. Further, in the Notice of Removal, Pacific Life alleges that jurisdiction is appropriate

in this Court because “each and every claim, cause of action and counterclaim asserted . . . relates

to chapter 11 of the Bankruptcy Code”. See Notice of Removal, at ¶ 27. As discussed below, that

is simply not true as to the Pacific Life Claims, which can be severed from the claims by and

against the Debtor. Accordingly, this factor favors abstention.

       Eighth Factor: The Feasibility of Severing State Law Claims from Core Bankruptcy
       Matters to Allow Judgments to be Entered in State Court

       56.     As noted above, the Pacific Life Claims are all state law-based causes of action.

While Marriott may have claims against the Debtor relating to the HMA which will be decided in

Delaware Bankruptcy Court, the Pacific Life Claims do not relate to core bankruptcy matters.

There is no bankruptcy issue to sever from the Pacific Life Claims since they are entirely state law

claims. See Maxus, 560 B.R. at 127 (finding that non-core claims based in state law between non-

debtors could be severed from the core bankruptcy matters that involved the debtor).


                                               - 22 -
                      Case 21-00043          Doc 34       Filed 03/19/21        Page 23 of 29




           Ninth Factor: The Burden of the Federal Court's Docket

           57.      This factor weighs in favor of abstention because of this Court’s heavy docket. For

example, the Delaware Bankruptcy Court has some of the highest filing statistics in this United

States, which would slow the adjudication of the Pacific Life Claims. See United States Courts,

Caseload Statistics Data Tables, U.S. Bankruptcy Courts—Bankruptcy Cases Commenced,

Terminated and Pending During the 12- Month Periods Ending September 30, 2019 and 2020,

Table F (Sept. 30, 2020). 3 While the Maryland State Court has a significant case load, it has

superior knowledge of the facts at issue and has already adjudicated two early disputes between

the parties with written opinions. Furthermore, because this case was transferred to the Business

& Technology Track, it will proceed expeditiously in that specialized forum. Therefore, if the

matter was remanded, the Maryland State Court could more efficiently adjudicate the remaining

issues. Further, because the Pacific Life Claims would be entitled to a jury trial, the matter would

need to be transferred to a federal district court and thus this Court cannot fully adjudicate the

Pacific Life Claims.

           Tenth Factor: The Likelihood That the Commencement of the Proceeding in Federal
           Court Involves Forum Shopping by One of the Parties

           58.      The use of the Bankruptcy Code to obtain a favorable forum should not be

encouraged, and when there are no questions of bankruptcy law present and no independent basis

for federal jurisdiction, forum shopping is present. See McCorkle v. Herold, No. 3:18-MC-00004,

2018 WL 2470731, at *3 (W.D. W. Va. May, 31, 2018). Further, courts look at the timing and

nature of a removed case to determine whether there was any forum shopping. See Nassau Dev. of

Vill. W. Corp. v. Jarrette Bay Inv. Corp. (In re Nassau Dev. of Vill. W. Corp.), 547 B.R. 857, 862

(Bankr. S.D. Fla. 2016); see also Maxus, 560 B.R. at 128 (finding that, to the extent that a party’s


3
    Available at https://www.uscourts.gov/sites/default/files/data_tables/jb_f_0930.2020.pdf.


                                                         - 23 -
                 Case 21-00043         Doc 34      Filed 03/19/21      Page 24 of 29




request for the bankruptcy court to take jurisdiction over state law claims was based upon an

attempt to “appeal” a decision made by the state court, such an action would constitute

inappropriate forum shopping).

        59.     Here, there are considerable indications of forum shopping by Pacific Life

regarding the Pacific Life Claims as there are no questions of bankruptcy law present in the those

claims and no independent basis for federal jurisdiction. Moreover, the timing of the Notice of

Removal suggests forum shopping because the Maryland State Court has, in recent months, issued

two written opinions in Marriott’s favor. The Notice of Removal is transparently Pacific Life’s

effort to “appeal” the written opinions of the Maryland State Court, and to seek out a more

favorable judge who has less understanding of how Marriott has been injured. By removing the

Pacific Life Claims to this Court, Pacific Life is unfairly taking advantage of the Bankruptcy Code

to obtain a favorable forum in the Delaware Bankruptcy Court because the Maryland State Court

has demonstrated that it understands Marriott has suffered irreparable harm. Such blatant forum

shopping should not be condoned.

        Eleventh Factor: The Existence of a Right to a Jury Trial

        60.     A bankruptcy court cannot conduct a jury trial in a non-core proceeding. Beard v.

Braunstein, 914 F.2d 434, 443 (3d Cir. 1990). The Pacific Life Claims are for breach of contract

and tortious interference with a contract, and such claims require a jury trial. See Hatco Corp. v.

W.R. Grace & Co. Conn., 59 F.3d 400, 411 (3d Cir. 1995) (“[T]he right to a jury trial is protected

by the Seventh Amendment when the claim is a legal one”); see also Davis v. Merv Griffin Co.,

128 B.R. 78, 101 (D. N.J. 1991) (“[I]t is clear that [the] state law claims for breach of contract,

tortious interference with contract rights . . . are legal in nature, and thus [the party] is entitled to a

jury trial as a matter of right”). Given that this Court cannot conduct a jury trial with respect to




                                                  - 24 -
                 Case 21-00043        Doc 34     Filed 03/19/21      Page 25 of 29




the Pacific Life Claims, it is a considerably more efficient use of judicial resources to remand those

claims to the Maryland State Court where a jury trial can be fairly and expeditiously conducted.

If this Court retains the Pacific Life Claims, Marriott would still be entitled to a jury trial for the

Pacific Life Claims and this can only be adjudicated by the District Court, which has no experience

with this particular dispute, particularly as compared to the Maryland State Court.

       Twelfth Factor: Whether Non-Debtor Parties Are Involved in the Proceeding

       61.     When non-debtor parties are involved in a subject proceeding, this factor favors

abstention. See In re Am. Home Mortg. Holdings, Inc., 390 B.R. 120, 139 (Bankr. D. Del. 2008)

(finding that this factor favored abstention when three of the four litigants involved in the relevant

proceeding were non-debtors); see also LaRoche, 312 B.R. at 255 (finding that this factor favored

abstention when one party in the action was a non-debtor, and the other was a debtor). In the entire

State Court Action, two of the three litigants are non-debtors, and with regards to the Pacific Life

Claims, all of the involved parties are non-debtors. Thus, this factor weighs in favor of abstention.

       Additional Factors Under 28 U.S.C. § 1452(b)

       62.     In addition to the above factors, courts in the Third Circuit consider additional

factors including the economic use of judicial resources, and the possibility of inconsistent results

for relief under section 1452(b). See Lone Star Indus., Inc. v. Liberty Mut. Ins., 131 B.R. 269, 273

(D. Del. 1991); Indian River Homes, Inc. v. Young, Conaway, Stargatt & Taylor, Nos. 91–233–

CMW, 91–261–CMW, 1991 WL 171267, at *2 (D. Del. Aug. 14, 1991). These factors weigh in

favor of remanding the Pacific Life Claims to the Maryland State Court.

       63.     First, retention of federal bankruptcy jurisdiction for a state law action detracts from

the economic use of judicial resources, and imposes an unnecessary burden on a bankruptcy court

by requiring the bankruptcy court to expend time and resources on a state law action that could




                                                - 25 -
                 Case 21-00043        Doc 34      Filed 03/19/21     Page 26 of 29




otherwise be spent administering the estate. See Drexel Burnham Lambert Grp., Inc. v. Vigilant

Ins. Co., 130 B.R. 405, 408 (S.D.N.Y. 1991). Removal of the Pacific Life Claims to this Court

imposes an additional burden on this Court by requiring it to expend significant time and resources

resolving claims based on solely on state law between two non-debtors, rather than focusing on

administering the estate. As such, remanding the Pacific Life Claims to the Maryland State Court

would promote the economic use of judicial resources in this Court by allowing it to efficiently

administer the Debtor’s estate, rather than deal with tangential state law claims against a non-

debtor.

          64.   Second, there is little possibility of inconsistent results by remanding the Pacific

Life Claims to the Maryland State Court. In the Notice of Removal, Pacific Life argues that issues

related to the tortious interference with a contract claim against Pacific Life would be “subject to

inconsistent determinations unless they are decided a single time in the Delaware Bankruptcy

Court.” See Notice of Removal, at ¶ 22. However, contrary to Pacific Life’s statement, the Pacific

Life Claims are not the same as the claims against the Debtor, and the Debtor is not a necessary

party to the Pacific Life Claims. Indeed, tortious interference with contract claims are frequently

litigated solely against the party who tortuously interfered, without joining all of the parties to that

contract. See Alpha Pro Tech, Inc. v. VWR Int’l. LLC, 984 F. Supp. 2d 425, 460 (E.D. Pa. 2013)

(finding that, in a lawsuit involving a tortious interference with a contract claim, all parties to the

underlying contract were not necessary parties, and did not need to be joined); Citrus Grp., Inc. v.

Key Impact Sales and Sys., Inc., No. MJG-06-CV-11, 2006 WL 8456725, at *3 (D. Md. Aug. 3,

2006) (“[T]here is no rule that you cannot sue the interferer without also suing the party to your

contract whom the defendant inveigled into breaking the contract”); Salton, Inc. v. Philips

Domestic Appliances & Personal Care B.V., 391 F.3d 871, 880 (7th Cir. 2004) (holding that in a




                                                 - 26 -
                 Case 21-00043       Doc 34      Filed 03/19/21     Page 27 of 29




case for tortious interference with a contract, “there is no rule that you cannot sue the interferer

without also suing the party to your contract whom the defendant inveigled into breaking the

contract.”) (citing Arkansas v. Texas, 346 U.S. 368, 369-70 (1953)) (other citations omitted); see

generally 7 Wright, Miller & Kane, Fed. Prac. & Proc.: Civil 3d § 1613 (1998) (“[I]n an action to

enjoin interference with a contract, the party prevented from performing the agreement need not

be joined since that party’s interests are not directly at stake and effective relief can be awarded

without him. However, the party accused of interfering with the contract must be joined since the

presence of the interfering party normally is essential to halting the offending conduct.”) (footnotes

omitted).

       65.     Accordingly, as set forth above, the factors governing permissive abstention and

remand clearly favor this Court abstaining and remanding the Pacific Life Claims to the Maryland

State Court.

                                 RESERVATION OF RIGHTS

       66.     Marriott reserves the right to amend, modify, or supplement this Motion in all

respects. Nothing herein constitutes a waiver of Marriott’s rights or remedies.

       WHEREFORE, for the reasons discussed above Marriott respectfully requests that the

Court grant the relief requested herein and such other and further relief as is just and necessary.




                                                - 27 -
              Case 21-00043   Doc 34     Filed 03/19/21    Page 28 of 29




Dated: March 19, 2021

                                       Respectfully submitted,

                                       By: /s/ Colleen Coffman Correal

                                       Colleen Coffman Correal
                                       Ethridge, Quinn, Kemp, Rowan & Hartinger
                                       33 Wood Ln.
                                       Rockville, MD 20850
                                       Telephone: 301-762-1696
                                       ccc@eqlawyers.com

                                       Lindsay Harrison
                                       Jenner & Block LLP
                                       1099 New York Ave. NW, Suite 900
                                       Washington, DC 20001
                                       Tel. 202-639-6000
                                       Fax: 202-639-6066
                                       lharrison@jenner.com

                                       Paul Rietema
                                       Jenner & Block LLP
                                       353 N. Clark St.
                                       Chicago, IL 60654
                                       Tel: 312-222-9350
                                       prietema@jenner.com

                                       Alex S. Trepp
                                       Jenner & Block LLP
                                       1099 New York Ave. NW, Suite 900
                                       Washington, DC 20001
                                       Tel: 202-639-6000
                                       Fax: 303-639-6066
                                       atrepp@jenner.com

                                       Attorneys for Marriott Hotel Services, Inc.




                                        - 28 -
                Case 21-00043        Doc 34    Filed 03/19/21      Page 29 of 29




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this 19th day of March, 2021, a copy of the foregoing was

emailed and mailed first class to:

        J. Stephen McAuliffe III
        Rosalyn Tang
        Miles & Stockbridge P.C.
        11 North Washington Street, Suite 700
        Rockville, Maryland 20850
        Telephone: (301) 762-1600
        smcauliffe@milesstockbridge.com
        rtang@milesstockbridge.com

        Todd E. Soloway
        Bryan T. Mohler
        PRYOR CASHMAN LLP
        7 Times Square
        New York, New York 10036
        Tel 212-421-4100
        Fax 212-798-6907
        tsoloway@pryorcashman.com
        bmohler@pryorcashman.com

        Grant T. Stein
        David A. Wender
        Brian D. Frey
        ALSTON & BIRD LLP
        1201 West Peachtree Street
        One Atlantic Center
        Atlanta, Georgia 30309-3424
        Tel 404-881-7354
        Fax 404-253-8563
        Grant.stein@alston.com
        david.wender@alston.com


                                                       /s/ Colleen Coffman Correal
                                                       Colleen Coffman Correal




                                              - 29 -
